     Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 1 of 24




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO


Civil Action No. 1:20-cv-500

DEBRA KURTZ, individually,
and as representative of a Class of Participants
and Beneficiaries, on Behalf
of the Vail Resorts 401(k) Retirement Plan;

        Plaintiff,

v.

THE VAIL CORPORATION,

        Defendant

______________________________________________________________________

    CLASS ACTION COMPLAINT FOR CLAIMS UNDER 29 U.S.C. § 1132(a)(2)
______________________________________________________________________

        Plaintiff Debra Kurtz, individually and as representative of a Class of Participants

and Beneficiaries on Behalf of the Vail Resorts 401(k) Retirement Plan, hereby asserts

to the best of her knowledge, information and belief, formed after an inquiry reasonable

under the circumstances, the following class claims against defendant The Vail

Corporation:

                                      INTRODUCTION

        1.      ERISA’s “essential remedial purpose” is “to protect the beneficiaries of

private pension plans.” Nachwalter v. Christie, 805 F.2d 956, 962 (11th Cir. 1986). See

also Sweda v. Univ. of Pa., 923 F.3d 320, 327 (3d Cir. 2019) (“ERISA furthers ‘the
     Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 2 of 24




national public interest in safeguarding anticipated employee benefits’ upon which

individuals’ livelihoods depend.”). 1 To advance that essential purpose, ERISA places

fiduciary duties on persons responsible for administering pension plans that are the

“highest known to law.” ITPE Pension Fund v. Hall, 334 F.3d 1011, 1013 (11th Cir.

2003). ERISA’s duty of loyalty requires a fiduciary to “discharge his duties with respect

to a plan solely in the interest of the participants and beneficiaries” and “for the

exclusive purpose of: (i) providing benefits to participants and their beneficiaries; and (ii)

defraying reasonable expenses of administering the plan.” 29 U.S.C. §1104(a)(1)(A).

Further, ERISA’s duty of prudence requires a fiduciary to discharge his duties “with the

care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent man acting in a like capacity and familiar with such matters would use in the

conduct of a like character and with like aims.” 29 U.S.C. § 1104(a)(1)(B).

         2.     The law is settled that ERISA fiduciaries have a duty to evaluate fees and

expenses when selecting investments as well as a continuing duty to monitor fees and

expenses of selected investments and remove imprudent ones. See Tibble v. Edison

Int’l, 135 S. Ct. 1823, 1828 (2015) (“a trustee has a continuing duty to monitor trust

investments and remove imprudent ones” where plaintiff alleged defendants

imprudently offered higher-priced funds when materially identical lower-priced mutual

funds were available); Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir.

2009) (claim that fiduciary selected higher-cost investments when identical lower-cost



1   Unless indicated otherwise, cited and quoted cases are omitted.

                                              2
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 3 of 24




options were available stated claim for breach of fiduciary duty). See also e.g., 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of

administering the plan”); 29 C.F.R. § 2550.404a-1(b)(i) (ERISA fiduciary must give

“appropriate consideration to those facts and circumstances” that “are relevant to the

particular investment”). Indeed, a fiduciary’s duty to evaluate and monitor investment

fees and expenses is “‘derived from the common law of trusts,’” a body of law that

defines “the contours of an ERISA fiduciary’s duty…” Tibble, 135 S. Ct. at 1828. A

trustee is to “incur only costs that are reasonable in amount and appropriate to the

investment responsibilities of the trusteeship.” Restatement (Third) Of Trusts § 90(c)(3);

see also id. § 88, cmt. a (“Implicit in a trustee’s fiduciary duties is a duty to be cost-

conscious.”). And it is for good reason that ERISA requires fiduciaries to be cost-

conscious:

       Expenses, such as management or administrative fees, can sometimes
       significantly reduce the value of an account in a defined-contribution plan,”
       Tibble, 135 S. Ct. at 1826, by decreasing its immediate value, and by
       depriving the participant of the prospective value of funds that would have
       continued to grow if not taken out in fees.

Sweda, 923 F.3d at 328.

       3.     Defendant The Vail Corporation is an ERISA fiduciary as it exercises

discretionary authority or discretionary control over the 401(k) defined contribution

pension plan – known as the Vail Resorts 401(k) Retirement Plan (the “Plan”) - that it

sponsors and provides to its employees.

       4.     For at least 18 of the 27 mutual fund share classes available within the

Plan, the same issuer offered a different share class from that selected by the Plan that

                                               3
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 4 of 24




charged lower fees, and consistently achieved higher returns; the Plan, however,

inexplicably failed to select these lower fee-charging and better-return producing share

classes.

       5.     These investment options and unreasonable fees cannot be justified.

Their presence confirms more than simply sloppy business practice; their presence is

the result of a breach of the fiduciary duties owed by Vail to Plan participants and

beneficiaries. Prudent fiduciaries of 401(k) plans continuously monitor administrative

fees against applicable benchmarks and peer groups to identify unreasonable and

unjustifiable fees. To remed       Dy, Plaintiff brings this action on behalf of the Plan

under 29 U.S.C. § 1132(a)(2) to enforce Vail’s liability under 29 U.S.C. § 1109(a) to

make good to the Plan all losses resulting from Vail’s breaches of fiduciary duty.

                               JURISDICTION AND VENUE

       6.     This Court has jurisdiction in this ERISA matter via 28 U.S.C. § 1331.

       7.     Venue is appropriate in this district because the Defendant’s

headquarters are located within this judicial district within the meaning of 29 U..S.C. §

1132(e)(2).

       8.     In conformity with 29 U.S.C. §1132(h), Plaintiff will serve the original

Complaint by certified mail on the Secretary of Labor and the Secretary of the

Treasury.

                                         PARTIES

       9.     Plaintiff Debra Kurtz lives in and is a citizen of Ossining, New York, and

during the Class period, participated in the Plan under 29 U.S.C. § 1002(7).


                                             4
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 5 of 24




       10.    The named Plaintiff and all participants in the Plan suffered financial harm

as a result of the imprudent or unreasonable investment and fee options in the Plan.

Vail’s selection and retention of these options resulted in higher administrative fees than

the Plan and its participants and beneficiaries should have paid, as well as poorer net

investment performance, had Vail satisfied its fiduciary obligations. All participants and

the Plan continue to be harmed by the ongoing inclusion of these investment options.

       11.    The Vail Corporation, which does business as Vail Associates, Inc.,

(“Vail”) is a Colorado corporation with its principal headquarters located at 390

Interlocken Crescent, Broomfield, Colorado. Vail is a citizen of the state of Colorado. In

this Complaint, “Vail” refers to the named defendant and all parent, subsidiary, related,

predecessor, and successor entities to which these allegations pertain. Vail is the Plan

sponsor of the Vail Resorts 401(k) Retirement Plan.

       12.    Vail is a fiduciary with ultimate authority and responsibility for the control,

management, and administration of the Plan in accordance with 29 U.S.C. § 1102(a).

Vail has exclusive responsibility and complete discretionary authority to control the

operation, management, and administration of the Plan, with all powers necessary to

properly carry out such responsibilities.

       13.    The Plan is a “defined contribution” pension plan under 29 U.S.C. §

1102(2)(A) and 1002(34), meaning that Vail’s contribution to the payment of Plan costs

is guaranteed but the pension benefits are not.




                                              5
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 6 of 24




       14.    The Plan is established and maintained under a written document in

accordance with 29 U.S.C. § 1102(a)(1). The Plan provides for retirement income for

eligible Vail employees and their beneficiaries.

                          ERISA’s FIDUCIARY STANDARDS

       15.    ERISA imposes strict fiduciary standards of duty and loyalty and prudence

on Vail as a Plan fiduciary. 29 U.S.C. § 1104(a)(1) provides in relevant part:

              [A] fiduciary shall discharge his duties with respect to a plan solely
              in the interest of the participants and beneficiaries and –
              (A) for the exclusive purpose of:
                      (i) providing benefits to participants and their beneficiaries;
                      and
                      (ii) defraying reasonable expenses of administering the plan;
              [and]
              (B) with the care, skill, prudence, and diligence under the
              circumstances then prevailing that a prudent man acting in a like
              capacity and familiar with such matters would use in the conduct of
              an enterprise of like character and with like aims.

       16.    With certain exceptions not relevant here, 29 U.S.C. § 1103(c)(1) provides

in relevant part:

              the assets of a plan shall never inure to the benefit of any employer
              and shall be held for the exclusive purposes of providing benefits to
              participants in the plan and their beneficiaries and defraying
              reasonable expenses of administering the plan.

       17.    29 U.S.C. § 1109 provides in relevant part:

              Any person who is a fiduciary with respect to a plan who breaches
              any of the responsibilities, obligations, or duties imposed upon
              fiduciaries by th is subchapter shall be personally liable to make
              good to such plan any losses to the plan resulting from each such
              breach, and to restore to such plan any profits of such fiduciary
              which have been made through use of assets of the plan by the
              fiduciary, and shall be subject to such other equitable or remedial
              relief as the court may deem appropriate, including removal of such
              fiduciary.

                                             6
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 7 of 24




       18.    Under ERISA, fiduciaries that exercise any authority or control over plan

assets, including the selection of plan investments and service providers, must act

prudently and for the exclusive benefit of participants in the plan, and not for the benefit

of third parties including service providers to the plan such as recordkeepers and those

who provide investment products. Fiduciaries must ensure that the amount of fees paid

to those service providers is no more than reasonable. DOL Adv. Op. 97-15A; DOL Adv.

Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (plan assets “shall be held for the exclusive

purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan”).

       19.    “[T]he duty to conduct an independent investigation into the merits of a

particular investment” is “the most basic of ERISA’s investment fiduciary duties.” In re

Unisys Savings Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d

270, 279 (2nd Cir. 1984) (fiduciaries must use “the appropriate methods to investigate

the merits” of plan investments). Fiduciaries must “initially determine, and continue to

monitor, the prudence of each investment option available to plan participants.” DiFelice

v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007); (emphasis original); see also 29

C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Thus, a

defined contribution plan fiduciary cannot “insulate itself from liability by the simple

expedient of including a very large number of investment alternatives in its portfolio and

then shifting to the participants the responsibility for choosing among them.” Hecker v.

Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing duty to

monitor investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.


                                              7
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 8 of 24




       20.    “Congress intended the term ‘fiduciary’ to be construed broadly.” Patten v.

N. Trust Co., 703 F.Supp.2d 799, 808 (N.D. Ill. 2010). “Although Plan documents may

expressly name fiduciaries for certain purposes, a person may also be considered a

‘functional fiduciary’ if he falls within ERISA’s definition of the term. Id., citing, Plumb v.

Fluid Pump Serv., Inc., 124 F.3d 849, 855 (7th Cir. 1997). Under ERISA,

       a person is a fiduciary with respect to a plan to the extent (i) he exercises any
       discretionary authority or discretionary control respecting management of such
       plan or exercises any authority or control respecting management or disposition
       of its assets, (ii) he renders investment advice for a fee or other compensation,
       direct or indirect, with respect to any moneys or other property of such plan, or
       has any authority or responsibility to do so, or (iii) he has any discretionary
       authority or discretionary responsibility in the administration of such plan. 29
       U.S.C. §1002(21)(A).

The determination of a defendant’s fiduciary status is a fact intensive one, making it

premature for disposition at the Rule 12(b)(6) dismissal stage. Patten, 703 F. Supp.2d

at 808-09.

        21.   29 U.S.C. § 1132(a)(2) authorizes plan participants to bring a civil action

for appropriate relief under 29 U.S.C. § 1109.

                                          THE PLAN

       22.    At least since 2013, the Vail Plan had more than 5,000 participants and

assets exceeding $170 million. At the end of 2018, the Plan had 8,276 participants with

account balances, and $309,822,304 in assets. The Vail Plan offered about 27 different

investment choices to its participants.

       23.    At all relevant times, the Vail Plan’s fees were excessive when compared

with other comparable 401k plans offered by other sponsors that had similar numbers of



                                               8
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 9 of 24




plan participants, and similar amounts of money under management. The excessive

fees led to lower net returns than participants in comparable 401k plans enjoyed.

       24.    There are commercially available programs commonly used by financial

advisors and plan fiduciaries to analyze plans’ performance, comparative costs and

other key indicators.

       25.    The commercially available programs require validated information

because financial information submitted to the federal government is often incomplete

or contains errors. The program used for the analysis below contains validated financial

information from more than 55,000 financial plans of all types. The benchmarking

analysis is of the type employed by fiduciaries and financial advisors to determine the

productivity and efficiency of financial programs and is appropriately used here.

       26.    A benchmarking analysis of the type often employed by fiduciaries and

financial advisors shows that the administrative fees charged to Plan participants is

greater than over 90 percent of its comparator fees when fees are calculated as cost

per participant, or as a percent of total assets. In 2017, the Plan’s expenses amounted

to .73% of assets under management, or $314 per participant. The Plan’s expenses

are nearly double those of the mean among 19 comparator plans with 5-10,000

participants of $179 per participant, and .2% of assets under management. Similarly,

among a per group of 21 Plans with an asset range between $250 million and $500

million, the mean expenses were .43% of assets under management, which again

compared unfavorably with the Plan’s fees representing .73% of assets. Comparisons in




                                            9
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 10 of 24




prior years show similar variances between the Vail Plan and comparator groups, with

the Vail Plan always more costly to participants.

       27.    These excessive fees cannot be justified. An examination of the

investment options the Plan fiduciaries chose, and available alternatives they either did

not consider or did not choose, provides telling examples of why they breached their

fiduciary duties.

       28.    The Plan Fees that follow are expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund share class deducts

1% of fund assets each year in fees, the fund’s expense ratio would be 1%, or 100

basis points (or bps). (One basis point is equal to 1/100th of one percent (or 0.01%).

The fees deducted from a mutual fund’s assets reduce the value of the shares owned

by fund investors. As of December 31, 2018, the Plan offered participants share

classes from 27 investment selections in which they could invest. The issuers of 18 of

these investments offered different share classes that charged lower fees, and had

materially better rates of return. The holders of different share classes held the same

investments, and were subject to the same restrictions concerning deposits and

withdrawals. The only difference between share classes was that the lower-cost share

classes were available only to Plans that had larger investments – but in all cases,

Vail’s Plan, with more than $250 million in assets, was large enough to qualify for the

lower cost share class. For example, the T. Rowe Price Class Share Class I have been

open to Plans with aggregate assets greater than $1 million since they were created in




                                            10
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 11 of 24




2015, a threshold easily met by the Vail Plan. The Plan could have, but did not, offer

the lower cost share classes to participants.

       29.   Data regarding fees and performance in the charts that follow are taken

from Morningstar.com as of December 23, 2019.

2017


 Plan Fund and       Vail’s Plan       Identical        Identical       Plan’s Excess
  Share Class           Fee           Lower Cost       Lower-Cost            (%)
                                       Available       Share Class
                                      Share Class          Fee

 T. Rowe Price          53bps        T. Rowe Price I      41 bps             29%
 Retirement                          2005 I
 2005 (TRRFX)                        (TRPFX)
 T. Rowe Price         53 bps        T. Rowe Price I      40 bps             32%
 Retirement                          2010 I
 2010 (TRRAX)                        (TRPAX)
 T. Rowe Price         56 bps        T. Rowe Price I      43 bps             30%
 Retirement                          2015 I
 2015 (TRRGX)                        (TRFGX)
 T. Rowe Price         59 bps        T. Rowe Price I      46 bps             28%
 Retirement                          2020 I
 2020 (TRRBX)                        (TRBRX)
 T. Rowe Price         63 bps        T. Rowe Price I      50 bps             26%
 Retirement                          2025 I
 2025                                (TRPHX)
 (TRRHX)
 T. Rowe Price         66 bps        T. Rowe Price I      53 bps             25%
 Retirement                          2030 I
 2030 (TRRCX)                        (TRPCX)
 T. Rowe Price         70 bps        T. Rowe Price I      56 bps             25%
 Retirement                          2035 I (TRPJX)
 2035 (TRRJX)
 T. Rowe Price         70 bps        T. Rowe Price I      58 bps             21%
 Retirement                          2040 I
 2040 (TRRDX)                        (TRPDX)




                                            11
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 12 of 24




 T. Rowe Price          71 bps       T. Rowe Price I        59 bps             20%
 Retirement                          2045 I
 2045 (TRRKX)                        (TRPKX)
 T. Rowe Price          72 bps       T. Rowe Price I        59 bps             22%
 Retirement                          2050 I
 2050 (TRRMX)                        (TRPMX)
 T. Rowe Price          72 bps       T. Rowe Price I        59 bps             22%
 Retirement                          2055 I
 2055 (TRRNX)                        (TRPNX)
 T. Rowe Price          64 bps       T. Rowe Price          54 bps             19%
 Equity Income                       Equity Income
 (PRFDX)                             I (REIPX)
 Vanguard 500           4 bps        Vanguard 500            1 bps             300%
 Index Admiral                       Index Inst.
 (VFIAX)                             (VFFSX)
 T. Rowe Price          66 bps       T. Rowe Price          52 bps             27%
 Growth Stock                        Growth Stock I
 (PRGFX)                             (PRUFX)
 Vanguard               7 bps        Vanguard                6 bps             17%
 Extended                            Extended
 Market Index                        Market Index
 Adm. (VEXAX)                        Inst. (VIEIX)
 T. Rowe Price          75 bps       T. Rowe Price          62 bps             21%
 Mid-Cap                             Mid-Cap
 Growth                              Growth I
 (RPMGX)                             (RPTIX)
 T. Rowe Price          85 bps       T. Rowe Price          73 bps             16%
 Small-Cap                           Small-Cap
 Value (PRSVX)                       Value I
                                     (PRVIX)
 Vanguard Total         5 bps        Vanguard Total         3.5 bps            30%
 Bond Market                         Bond Market
 Index Adm.                          Index I (VBTIX)
 (VBTLX)


       30.    The lower cost share classes offered approximately the same savings in

earlier years as well. In all cases, the lower-cost shares had higher 3-year rates of

return than the higher-priced shares that Vail offered to Plan participants:




                                            12
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 13 of 24




2017


 Plan Mutual    Vail’s 3 Year     Identical       3 Year
 Fund Share       Return         Lower-Cost       Return
    Class                        Share Class

T. Rowe Price      7.11%        T. Rowe Price I   7.22%
Retirement                      2005 I
2005 (TRRFX)                    (TRPFX)
T. Rowe Price      7.61%        T. Rowe Price I   7.74%
Retirement                      2010 I
2010 (TRRAX)                    (TRPAX)
T. Rowe Price      8.29%        T. Rowe Price I   8.38%
Retirement                      2015 I
2015 (TRRGX)                    (TRFGX)
T. Rowe Price      9.29%        T. Rowe Price I   9.43%
Retirement                      2020 I
2020 (TRRBX)                    (TRBRX)
T. Rowe Price     10.07%        T. Rowe Price I   10.20%
Retirement                      2025 I
2025                            (TRPHX)
(TRRHX)
T. Rowe Price     10.80%        T. Rowe Price I   10.91%
Retirement                      2030 I
2030 (TRRCX)                    (TRPCX)
T. Rowe Price     11.33%        T. Rowe Price I   11.46%
Retirement                      2035 I (TRPJX)
2035 (TRRJX)
T. Rowe Price     11.79%        T. Rowe Price I   11.90%
Retirement                      2040 I
2040 (TRRDX)                    (TRPDX)
T. Rowe Price     11.96%        T. Rowe Price I   12.10%
Retirement                      2045 I
2045 (TRRKX)                    (TRPKX)
T. Rowe Price     11.97%        T. Rowe Price I   12.09%
Retirement                      2050 I
2050 (TRRMX)                    (TRPMX)
T. Rowe Price     11.93%        T. Rowe Price I   12.08%
Retirement                      2055 I
2055 (TRRNX)                    (TRPNX)




                                      13
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 14 of 24




 T. Rowe Price          9.56%         T. Rowe Price          9.67%
 Equity Income                        Equity Income
 (PRFDX)                              I (REIPX)
 Vanguard 500          14.58%         Vanguard 500          14.62%
 Index Admiral                        Index Inst.
 (VFIAX)                              (VFFSX)
 T. Rowe Price         19.31%         T. Rowe Price         19.48%
 Growth Stock                         Growth Stock I
 (PRGFX)                              (PRUFX)
 Vanguard              10..49%        Vanguard              10.51%
 Extended                             Extended
 Market Index                         Market Index
 Adm. (VEXAX)                         Inst. (VIEIX)
 T. Rowe Price         16.52%         T. Rowe Price         16.67%
 Mid-Cap                              Mid-Cap
 Growth                               Growth I
 (RPMGX)                              (RPTIX)
 T. Rowe Price          7.68%         T. Rowe Price          7.80%
 Small-Cap                            Small-Cap
 Value (PRSVX)                        Value I
                                      (PRVIX)
 Vanguard Total         4.26%         Vanguard Total         4.28%
 Bond Market                          Bond Market
 Index Adm.                           Index I (VBTIX)
 (VBTLX)

Similar performance differential occurred in earlier years also.

       31.    Plaintiff had no knowledge of Defendant’s process for selecting

investments and monitoring them to ensure they remained prudent. Plaintiff also had

no knowledge of how the fees charged to and paid by Vail Plan participants compared

to any other funds. Nor did Plaintiff know about the availability of lower-cost and better-

performing (and other essentially identical) investment options that Vail did not offer

because Vail provided no comparative information to allow Plaintiff to evaluate and

compare Vail’s investment options.




                                             14
  Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 15 of 24




       32.     By selecting and retaining the Plan’s unreasonably expensive cost

investments while failing to adequately investigate the use of lower cost share classes,

offered by the same investment companies, or superior, lower-cost mutual funds from

other fund companies that were readily available to the Plan, Vail caused Plan

participants to lose millions of dollars of their retirement savings through unreasonable

fees and poorly performing investments.

                          THE OVERCHARGES BREACHED
                  DEFENDANT’S FIDUCIARY OBLIGATIONS TO THE PLAN

       33.     The administrative fees of the investment offerings were paid for by the

Plan participants. Vail, as fiduciary, was responsible for ensuring that these

administrative fees were reasonable.

       34.     A plan’s fiduciaries have control over defined contribution plan expenses.

The fiduciaries have exclusive control over the menu of investment options to which

participants may direct the assets in their accounts. Those selections each have their

own fees, which are deducted from the returns that participants receive on their

investments.

       35.     At retirement, employees’ benefits are limited to the value of their own

individual investment accounts, which is determined by the market performance of

employee and employer contributions, less expenses. Accordingly, unreasonable fees

can impair the value of a participant’s account. Over time, even small differences in fees

and performance can result in large differences in the amount of savings available at

retirement.



                                             15
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 16 of 24




       36.    Prudent fiduciaries exercising control over administration of a plan and the

selection and monitoring of designated investment alternatives will take steps to

minimize plan expenses by hiring low-cost service providers and by curating a menu of

low-cost investment options. See Restatement (Third) of Trusts § 90 cmt. b (“[C]ost-

conscious management is fundamental to prudence in the investment function. . . .”).

       37.    In fact, the duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a

codification of the common law prudent investor rule found in trust law.

       38.    Given the significant variation in total plan fees attributable to plan size,

the reasonableness of administrative expenses and investment management expenses

should be determined by comparison to other similarly-sized plans. See, 29 U.S.C. §

1104(a)(1)(B) (requiring ERISA fiduciaries to discharge their duties in the manner “that a

prudent man acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character”).

       39.    A fiduciary must initially determine, and continue to monitor, the prudence

of each investment option available to plan participants. A plan fiduciary cannot assume

that an investment that began as a prudent one will remain so, particularly when the

original circumstances change or the investment reveals itself to be deficient. An ERISA

fiduciary's investment decisions also must account for changed circumstances and a

trustee who simply ignores changed circumstances that have increased the risk of loss

to the trust's beneficiaries is imprudent.

       40.    As illustrated above, the Vail Plan’s administrative fees could in many

cases be significantly reduced simply by electing a different share class offered by the


                                             16
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 17 of 24




same issuer, or substantially identical fund from a different issuer, and are consistently

well above the 90th percentile among its comparator peers, regardless whether the

comparison is based on cost per participant or percentage of assets.

       41.    Prudent fiduciaries of large defined contribution plans must conduct an

analysis to determine whether investments will outperform their benchmark net of fees.

Prudent fiduciaries then make a reasoned decision as to whether it is in participants’

best interest to offer specific funds or share classes for the particular investment style

and asset class.

       42.    Prudent fiduciaries of defined contribution plans continuously monitor the

investment performance of plan options against applicable benchmarks and peer

groups to identify underperforming investments. Based on this process, prudent

fiduciaries replace those imprudent investments with better-performing and reasonably

priced options.

       43.    Vail is not a prudent fiduciary of the Plan because it did not make a

reasoned decision to offer specific funds or share classes to the Plan participants as

described herein.

       44.    Vail is not a prudent fiduciary because it failed to continuously monitor the

investment performance of its plan options against applicable benchmarks and peer

groups, and it failed to identify and replace underperforming investments with better-

performing and reasonably priced options.




                                             17
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 18 of 24




                                CLASS ACTION ALLEGATIONS

        45.   29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. § 1109(a).

        46.   In acting in this representative capacity, Plaintiff seeks to certify this action

as a class action on behalf of all participants and beneficiaries of the Plan. Plaintiff

seeks to certify, and to be appointed as representatives of, the following Class:

        All participants and beneficiaries of the Vail Resorts 401(k) Retirement
        Plan beginning six years before the commencement of this action through
        the date of judgment, excluding the Defendant or any
        participant/beneficiary who is a fiduciary to the Plan.

        47.   The Class includes more than 8,276 members and is so large that joinder

of all its members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

        48.   There are questions of law and fact common to this Class pursuant to

Federal Rule of Civil Procedure 23(a)(2), because Vail owed fiduciary duties to the Plan

and took the actions and omissions alleged as the Plan and not as to any individual

participant. Common questions of law and fact include but are not limited to the

following:

      •       Who are fiduciaries liable for the remedies provided by 29 U.S.C. §
1109(a);

        •     Whether the fiduciaries of the Plan breached their fiduciary duties to the
Plan;

       •      What are the losses to the Plan resulting from each breach of fiduciary
duty; and

        •     What Plan-wide equitable and other relief the Court should impose in light
of Vail’s breach of duty.

                                              18
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 19 of 24




       49.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal

Rule of Civil Procedure 23(a)(3), because Plaintiff was a participant during the time

period at issue and all participants in the Plan were harmed by Vail’s misconduct.

       50.    Plaintiff will adequately represent the Class pursuant to Federal Rule of

Civil Procedure 23(a)(4), because she was a participant in the Plan during the Class

period, has no interest that conflicts with the Class, is committed to the vigorous

representation of the Class, and has engaged experienced and competent lawyers to

represent the Class.

       51.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1),

because prosecution of separate actions for these breaches of fiduciary duties by

individual participants and beneficiaries would create the risk of (1) inconsistent or

varying adjudications that would establish incompatible standards of conduct for

Defendant concerning its discharge of fiduciary duties to the Plan and personal liability

to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by individual participants

and beneficiaries regarding these breaches of fiduciary duties and remedies for the Plan

would, as a practical matter, be dispositive of the interests of the participants and

beneficiaries who are not parties to the adjudication, or would substantially impair those

participants’ and beneficiaries’ ability to protect their interests.

       52.    Certification is also appropriate under Federal Rule of Civil Procedure

23(b)(2) because Vail has acted or refused to act on grounds that apply generally to the

Class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.

                                               19
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 20 of 24




       53.    Plaintiff’s attorneys are experienced in complex commercial and class

litigation and will adequately represent the Class.

       54.    The claims brought by the Plaintiff arise from fiduciary breaches as to the

Plans in its entirety and do not involve mismanagement of individual accounts. The

claims asserted on behalf of the Plan in this case fall outside the scope of any

exhaustion language in individual participants’ plans. Exhaustion is intended to serve

as an administrative procedure for participants and beneficiaries whose claims have

been denied and not where a participant or beneficiary brings suit on behalf of a plan for

breaches of fiduciary duty.

       55.    Under ERISA, an individual “participant” or “beneficiary” are distinct from

an ERISA plan. A participant’s obligation – such as a requirement to exhaust

administrative remedies – does not, by itself, bind the plan.

       56.    Moreover, any administrative appeal would be futile because the entity

hearing the appeal (the Plan Administrator) is the same Plan Administrator that made

the decisions that are at issue in this lawsuit. So too, policy supporting exhaustion of

administrative remedies in certain circumstances – that the Court should review and

where appropriate defer to a plan administrator’s decision – doesn’t exist here because

courts will not defer to plan administrator’s legal analysis and interpretation.

                                     LEGAL CLAIMS
                    Count 1 – Breach of Duties of Loyalty and Prudence
                             29 U.S.C. § 1104(a)(1)(A)–(B), (D)

       57.    Plaintiff restates the above allegations as if fully set forth.




                                              20
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 21 of 24




       58.    Vail is a fiduciary of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1). It is responsible for selecting prudent investment options, ensuring that

those options charge only reasonable fees, and taking any other necessary steps to

ensure that the Plan’s assets are invested prudently. Vail had a continuing duty to

evaluate and monitor the Plan’s investments on an ongoing basis and to “remove

imprudent ones” regardless of how long a fund has been in the plan. Tibble, 135 S. Ct.

at 1829.

       59.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

defendants in their administration of the Plan. The scope of the fiduciary duties and

responsibilities of defendants include managing the assets of the Plan for the sole and

exclusive benefit of Plan participants and beneficiaries, defraying reasonable expenses

of administering the Plan, and acting with the care, skill, diligence, and prudence

required by ERISA. These duties further required Defendant to independently assess

whether each option was a prudent choice for the Plan. DiFelice, 497 F.3d at 423; see

Braden, 588 F.3d at 590, 595–96.

       60.    Defendant was directly responsible for ensuring that the Plan’s fees were

reasonable, selecting investment options in a prudent fashion in the best interest of Plan

participants, prudently evaluating and monitoring the Plan’s investments on an ongoing

basis and eliminating funds or share classes that did not serve the best interest of Plan

participants, and taking all necessary steps to ensure that the Plan’s assets were

invested prudently and appropriately.




                                            21
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 22 of 24




       61.    Defendant failed to employ a prudent and loyal process by failing to

critically or objectively evaluate the cost and performance of the Plan’s investments and

fees in comparison to other investment options. Defendant selected and retained for

years as Plan investment options’ mutual funds with high expenses relative to other

investment options that were readily available to the Plan at all relevant times.

       62.    Defendant failed to engage in a prudent process for monitoring the Plan’s

investments and removing imprudent ones within a reasonable period. This resulted in

the Plan continuing to offer unreasonably expensive funds and share classes compared

to equivalent and/or comparable low-cost alternatives that were available to the Plan.

Through these actions and omissions, Defendant failed to discharge its duties with

respect to the Plan in violation of its fiduciary duty of loyalty under 29 U.S.C. §

1104(a)(1)(A).

       63.    Defendant failed to discharge its duties with respect to the Plan with the

care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent person acting in a like capacity and familiar with such matters would have used

in the conduct of an enterprise of like character and with like aims, breaching its duties

under 29 U.S.C. § 1104(a)(1)(B).

       64.    Defendant is liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make

good to the Plan the losses resulting from the breaches, to restore to the Plan any

profits defendants made through the use of Plan assets, and to restore to the Plan any

profits resulting from the breaches of fiduciary duties alleged in this Count. In addition,




                                             22
 Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 23 of 24




Defendant is subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and

1132(a)(3).

                                       JURY TRIAL DEMANDED

          Plaintiff demands a trial by jury for all issues so triable.

          WHEREFORE, Plaintiff, on behalf of the Plan, requests the following:

      •          A declaration that Defendant breached its fiduciary duties as described
above;

        •     An order that requires Defendant make good to the Plan all losses
resulting from each breach of fiduciary duty, and to otherwise restore the Plan to the
position it would have occupied but for the breaches of fiduciary duty;

     •      An order for an accounting to determine the amounts that Defendant must
make good to the Plan;

          •      An order removing the fiduciaries who have breached their fiduciary
duties;

      •      An order certifying the Class and appointing the named Plaintiff as a class
representative and undersigned counsel as Class Counsel;

       •     A declaration awarding to Plaintiff and the Class their attorneys’ fees and
costs under 29 U.S.C. § 1132(g)(1);

          •      A declaration awarding interest to the extent it is allowed by law; and

      •     A declaration awarding any other equitable and/or remedial relief the
Court deems appropriate.


DATED this 24th day of February, 2020




                                                 23
Case 1:20-cv-00500 Document 1 Filed 02/24/20 USDC Colorado Page 24 of 24




                                 Respectfully Submitted,

                                 BAIRD QUINN LLCDATED:

                                 /s/ J. Mark Baird
                                 J. Mark Baird, #22276
                                 Beth Doherty Quinn, #26016
                                 2036 East 17th Avenue
                                 Denver, CO 80206
                                 Tel: (303) 813-4500
                                 Fax: (303) 813-4501
                                 jmb@bairdquinn.com
                                 bdq@bairdquinn.com

                                 GREG COLEMAN LAW
                                 Greg F. Coleman
                                 Arthur Stock
                                 Ryan P. McMillan
                                 greg@gregcolemanlaw.com
                                 arthur@gregcolemanlaw.com
                                 ryan@gregcolemanlaw.com
                                 800 South Gay Street
                                 Suite 1100
                                 Knoxville, TN 37929
                                 Tel: (865) 247-0080
                                 Fax: (865) 522-0049

                                 CRUEGER DICKINSON LLC
                                 Charles Crueger
                                 Benjanim Kaplan
                                 4532 North Oakland Avenue
                                 Whitefish Bay, WI 53211
                                 Tel: (414) 210-3868

                                 JORDAN LEWIS, P.A.
                                 Jordan Lewis
                                 jordan@jml-lawfirm.com
                                 4473 N.E. 11th Avenue
                                 Fort Lauderdale, FL 33334
                                 Tel: (954) 616-8995
                                 Fax: (954) 206-0374
                                 Attorneys for Plaintiff

                                   24
